Sweeny, J. (dissenting).
The IAS court denied defendant Tendler’s motion to dismiss the breach of fiduciary duty claim, holding that the issue involved a question as to whether his actions “betrayed a trust that plaintiff had reasonably placed in him, commencing well before she joined his congregation”, not whether those acts were in conformance with religious practices (2006 NY Slip Op 30204[U], *6-7).
Fiduciary relationships have been broadly defined and have been held to exist
“in all cases in which influence has been acquired and abused, in which confidence has been reposed and betrayed. The rule embraces both technical fiduciary relations and those informal relations which exist whenever one man trusts in, and relies upon, another. Such a relationship might be found to exist, in appropriate circumstances, between close friends or even where confidence is based upon prior business dealings” (Penato v George, 52 AD2d 939, 942 [1976], appeal dismissed 42 NY2d 908 [1977] [citations omitted]).
Plaintiffs allegations on this cause of action, taken as true, describe such a fiduciary relationship. Tendler held himself out as a counselor and advisor with expertise in women’s issues, and was consulted by plaintiff because of his reputation. She initially consulted him regarding a number of personal issues and he encouraged the development of a relationship of trust *39and confidence. Once this relationship was established, he betrayed this confidence and abused his influence by inducing plaintiff to enter into a sexual relationship to satisfy his own desires.
The fact that the complaint makes no mention of Tendler as a rabbi or that plaintiff was a member of his congregation is not, as the majority argues, of significance. Plaintiff did not become a member of Tendler’s synagogue until well after she had established a relationship with him while he was acting as her advisor on a number of issues unrelated to her search for a husband. Indeed, even when she sought his counsel and advice on that issue, she did not do so in the context of her religious practices, nor did she seek spiritual guidance or counseling. The majority’s reference to Langford v Roman Catholic Diocese of Brooklyn (271 AD2d 494, 495 [2000]) is misplaced. The plaintiff in Langford “sought religious and spiritual counseling” from the defendant clergyman, which ultimately led to a sexual relationship between them (id.). In dismissing the cause of action for breach of fiduciary duty, the Court there found the basis of that cause of action was clergy malpractice, which “would require the courts to ‘venture into forbidden ecclesiastical terrain’ ” (id.). There is no claim here that plaintiff sought “religious and spiritual counseling” from Tendler, and since we must accept the allegations in the complaint as true for purposes of this motion, we cannot infer, as the majority does, that this is simply a pleading device* to circumvent the prohibitions regarding clergy malpractice and seduction. Indeed, a breach of fiduciary duty claim may be viable even in those situations where a plaintiff seeks spiritual counseling from a member of the clergy. In Wende C. v United Methodist Church, N.Y.W. Area (4 NY3d 293 [2005], cert denied 546 US 818 [2005]), the plaintiff sought ministerial counseling from defendant pastor who, like here, was not a licensed professional counselor. She initiated a sexual relationship with the pastor, and subsequently she and her husband sued the pastor and church for what amounted to clergy malpractice. The Court of Appeals found that with respect to the plaintiffs’ claims that the pastor had breached his fiduciary duty to them, those claims were not specifically pleaded. The Court held that “Given that no fiduciary cause of action is properly before us, we leave open for another day the question whether such *40a claim may arise between a cleric and a parishioner under very different circumstances, not present here” (id. at 299). Those “very different circumstances” may well be present here, and the IAS court properly denied Tendler’s motion to dismiss the cause of action for breach of fiduciary duty.
The court found the complaint regarding intentional infliction of emotional distress contained no factual allegations that Tendler encouraged his congregants to harass plaintiff. However, it found other allegations on this cause of action sufficient to withstand the motion to dismiss.
To prevail on a cause of action for intentional infliction of emotional distress, a plaintiff must prove four elements: (1) extreme and outrageous conduct; (2) intent to cause, or disregard the substantial probability of causing, severe emotional distress; (3) a causal connection between the conduct and the injury; and (4) severe emotional distress (Howell v New York Post Co., 81 NY2d 115, 121 [1993]). Liability will be found “where the conduct has been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community” (Murphy v American Home Prods. Corp., 58 NY2d 293, 303 [1983], quoting Restatement [Second] of Torts § 46, Comment d).
Plaintiff alleges that Tendler repeatedly advised that her “only hope” of achieving her goal of getting married and having children was to engage in a course of “sexual therapy” with him. We must respectfully disagree with the majority that this is merely a seduction case. Rather, Tendler clearly exploited the vulnerability of plaintiff to attain his own ends. Allegations of this type of conduct have been held to be sufficient to survive a CPLR 3211 motion to dismiss (see Sanchez v Orozco, 178 AD2d 391, 394 [1991] [where the Court reinstated the cause of action seeking damages for emotional distress, based upon the allegation that the defendant psychiatrist had persuaded the plaintiff to have sexual relations with him for her to obtain a “therapeutic benefit”]; see also Noto v St. Vincent’s Hosp. & Med. Ctr. of N.Y., 160 AD2d 656 [1990], lv denied 76 NY2d 714 [1990]). The IAS court thus correctly denied defendant’s motion to dismiss this cause of action, and I would vote to affirm.
Andbias, J.P., and Malone, J., concur with Sullivan, J.; Williams and Sweeny, JJ., dissent in a separate opinion by Sweeny, J.
*41Order, Supreme Court, New York County, entered June 20, 2006, reversed, on the law, without costs or disbursements, defendant Tendler’s motion to dismiss the causes of action for breach of fiduciary duty and intentional infliction of emotional distress granted. The Clerk is directed to enter judgment dismissing the complaint against said defendant.

 Or as the majority characterized it, a “ploy.”